In an action to recover damages for personal injuries, the defendant Brooklyn Union Gas Company appeals from an order of the Supreme Court, Kings County (Greenstein, J.), dated June 18, 1996, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint and all cross claims are dismissed insofar as asserted against the defendant Brooklyn Union Gas Company, and the action against the remaining defendants is severed.
In this case, where the plaintiff allegedly sustained personal injuries when she tripped and fell on a "black patch” on the sidewalk adjacent to Public School 176 in Brooklyn, the defendant Brooklyn Union Gas Company submitted proof in evidentiary form that it had not created the defective condition. The submissions in opposition by the plaintiff and the codefendant City of New York were insufficient to raise a triable issue of fact. Accordingly, the court erred in denying the motion of the defendant Brooklyn Union Gas Company (see, Loomis v Sun Oil Co., 79 AD2d 889). Miller, J. P., Joy, Goldstein and Florio, JJ., concur.